            Case 5:21-mj-05017-ADM Document 4 Filed 02/26/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA :                  CRIMINAL NO.
                            :
     v.                     :               MAGISTRATE NO. 21-MJ-217-01-02
                            :
WILLIAM POPE, and           :
 MICHAEL POPE,              :                VIOLATIONS:
                            :               18 U.S.C. § 231(a)(3)
                Defendants. :               (Civil Disorder)
                            :               18 U.S.C. §§ 1512€(2),
                            :               (Obstruction of an Official Proceeding)
                            :               18 U.S.C. § 1752(a)(1)
                            :               (Entering and Remaining in a Restricted
                            :               Building or Grounds)
                            :               18 U.S.C. § 1752(a)(2)
                            :               (Disorderly and Disruptive Conduct in a
                            :               Restricted Building or Grounds)
                            :               40 U.S.C. § 5104€(2)(D)
                            :               (Disorderly Conduct in
                            :               a Capitol Building)
                            :               40 U.S.C. § 5104€(2)€
                            :               (Impeding Passage Through the Capitol
                            :               Grounds or Buildings)
                            :               40 U.S.C. § 5104€(2)(G)
                            :               (Parading, Demonstrating, or Picketing in
                            :               a Capitol Building)


                  MOTION FOR LEAVE TO WITHDRAW AS COUSEL
                       FOR DEFENDANT WILLIAM POPE

       AND NOW, comes Jerold E. Berger, to file the within Motion for Leave to Withdraw as

Counsel for Defendant, William Pope as follows:



       1.      Jerold E. Berger, was retained by William Pope for representation in the Rule 5

               Hearing in the above captioned matter.

       2.      The limited representation in the Rule 5 Hearing has concluded.
            Case 5:21-mj-05017-ADM Document 4 Filed 02/26/21 Page 2 of 2




       3.      Jerold E. Berger has advised the Defendant to seek alternate counsel.



       WHEREFORE, Jerold E. Berger respectfully request that this Court grant his Motion

for Leave to Withdraw as Counsel and grant them leave to withdraw their appearance for the

Defendant, William Pope, in this action.




                                                    Respectfully Submitted,

                                                    /s/ Jerold E. Berger
                                                    Jerold E. Berger, #01730
                                                    Attorney for Defendant
                                                    Law Office of Jerold E. Berger
                                                    1208 SW Tyler Street
                                                    Topeka, KS 66612
                                                    jeroldeberger@aol.com
                                                    TEL:785-232-3540
                                                    FAX: 785-235-5502
